IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,785



                     EX PARTE JESUS JAIME JIMENEZ, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. B91-53 IN THE 198TH DISTRICT COURT
                            FROM KERR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to ten years’ imprisonment. The Fourth Court of Appeals dismissed his

appeal. Jimenez v. State, No. 04-06-00399-CR (Tex. App.–San Antonio June 20, 2007, no pet.).

        Applicant contends that he was denied his right to appeal. The trial court found that appellate

counsel did not review the trial court’s file and “incorrectly ‘assumed’ a tardy filing deadline for the

Motion for New Trial.” We find that Applicant is entitled to the opportunity to file an out-of-time
                                                                                                     2

appeal of the judgment of conviction in cause number B91-53 from the 198th District Court of Kerr

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent him on direct appeal. All time limits shall be calculated as if the sentence had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.



Delivered: May 2, 2012
Do Not Publish